11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                         JUDGMENT

In the interest of J.F., a child,              * From the 326th District Court
                                                 of Taylor County
                                                 Trial Court No. 08921-CX.

No. 11-19-00189-CV                             * November 7, 2019

                                                * Memorandum Opinion by Stretcher, J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.